Citation Nr: 1534399	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI) with speech and hearing disabilities.

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to a compensable rating for bilateral hearing loss disability associated with bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Denver, Colorado.  Jurisdiction is with the RO in Denver, Colorado.  

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

During the course of the Veteran's appeal, the RO granted service connection for tinnitus and assigned a maximum 10 percent rating for bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy in an October 2014 rating decision.  The RO also indicated that the disability rating assigned contemplated the Veteran's claimed mastoiditis.  As this decision represents a full grant of these matters previously on appeal, they are no longer before the Board.

The Board also observes the Veteran's April 2012 claim for total temporary evaluation based upon the need for convalescence following surgical treatment for his service-connected bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy for two surgeries dated in 2012.   While the RO issued a Supplemental Statement of the Case in October 2014 addressing this matter, the Board observes that a rating decision addressing this matter had not been issued, and consequently the Veteran has not perfected an appeal as to this matter.  Accordingly, this matter is not before the Board and is referred to the RO for development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. A TBI or residuals thereof did not manifest in service or for many years thereafter and are not related to service.

2.  Residuals of pneumonia did not manifest in service from service and are not otherwise related to service.

3.  The Veteran's bilateral hearing loss disability is manifested by at worst, level II hearing in the right ear and level II hearing in the left ear.


CONCLUSIONS OF LAW

1. TBI with speech and hearing disabilities was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Residuals of pneumonia were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for a compensable rating for bilateral hearing loss disability associated with bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2007 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating.  In a July 2013 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2007 and July 2013 letters.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran also presented testimony before the undersigned Veterans Law Judge in April 2015.  During the Board hearing, the undersigned clarified the issues on appeal and any evidentiary defect, and the Veteran was asked if there was any outstanding evidence to support his claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103.

In addition, the Veteran was afforded examinations in September 2013 in order to determine the nature and etiology of the claimed residuals TBI, and was also afforded numerous audiology examinations pertinent to the claim for increased rating for bilateral hearing loss disability.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for residuals of pneumonia. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

A VA examination under the standards of McLendon is not warranted in this case. Here is no evidence establishing an "in-service event" during active service and thus there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

A. TBI

The Veteran contends that he suffered from a head injury in service as a result of hitting his head following a hand grenade explosion in a field bathroom.  He alleges that he has experienced problems with headaches, speech, cognition, and hearing since this initial injury.  He indicated that he did not go to sick call following the head injury for fear of reprisal from his commanding officer.

The Veteran's service treatment records do not indicate any complaint, finding, or diagnosis with respect to head trauma or residuals thereof.  A February 1978 Medical Evaluation Board report reflects that the Veteran began to develop inability to clear his ears followed by intermittent ear pain, ear infections and drainage. He also noted a slight decrease in his hearing bilaterally.  The only physical abnormalities on examination were severely retracted immobile tympanic membranes bilaterally.  He was discharged from service with a diagnosis of chronic eustachian tube dysfunction with conductive hearing loss.

Post-service VA treatment records reflect that the Veteran was seen with complaint of headaches in 1988.  A September 1988 sinus series was negative.  

In July 1995, a recent onset of seizures was indicated.  A July 1995 MRI of the brain report indicates a history of complex seizures.  The MRI was normal.  The Veteran also underwent CT scan of the head due to complaint of frequent headaches.  While the study was indicated to be suboptimal due to poor positioning, no definite abnormalities were noted.  An EEG did not reveal any evidence of focality.  

A September 1995 eye consult indicates that presented with a history of seizure disorder.  He complained of headache and monocular diplopia, and was assessed with refractive error.

A May 1996 VA hospitalization report indicates that the Veteran was treated for dizziness and a history of complex partial seizure.  A CT scan of the head was negative.  He was discharged with Dilantin.  He reported a history of trauma two weeks prior when he was hit in the head with a shovel with less than 5 minutes of loss of consciousness.  He complained of frontal headaches.  The Veteran was discharged with a diagnosis of complex partial seizures, etiology unknown.

In June 1996, the Veteran indicated that he had a history of seizures prior to service.  He noted that he was in the close vicinity of a hand grenade explosion in service, which contributed to his hearing loss.

An August 1996 treatment report notes the Veteran's report of "sleepy spells" while driving since 1973-74.  A history of monthly seizures for the past year was also indicated.  The Veteran also endorsed headaches.  He was assessed with complex partial seizures, etiology unknown, and tension-type headaches.

In May 1997, the Veteran complained of migraine with paresthesias of both hands.   He was assessed with complex partial seizure, headache, and degenerative joint disease with ulnar radiculopathy.  

An October 2000 VA treatment report reflects a questionable history of seizures.  The Veteran stated that he had multiple head traumas and was apparently on Dilantin in past, but was no longer on medication and stable.

In September 2005, the Veteran presented with a history of fall with complaint of dizziness and loss of consciousness.  A CT scan revealed no evidence of intracranial mass lesion, recent infarction, chronic infarction, hydrocephalus, fluid collection, or intra-axial or subcranial hemorrhage.  There were several polyps and/or retention cysts in the maxillary sinuses right greater than left. There was a mild degree of mucosal thickening throughout ethmoid sinuses.

In December 2005, the Veteran underwent CT scan of the brain. It was noted that he had a history of cerebrovascular accident in 1995, multiple head injuries, spinal stenosis, and sudden onset of left arm and leg weakness.  There was no acute intracranial bleed, extra axial collections, midline shift or mass effect.  The ventricles were normal in size, with no focal lesions in unenhanced parenchyma.
Bone windows demonstrated no displaced fracture or suspicious focal lesion in the calvarium. There was mucosal thickening or polyp in right maxillary sinus and patchy opacification of ethmoid air cells also seen prior.

In July 2006, the Veteran was seen for a closed head injury.  A CT scan report reflects that he was punched in the left side of the head above the eyebrow.  There was no loss of consciousness.  A CT scan of the brain revealed no change from December 2005.

A July 2009 VA mental health assessment notes the Veteran's estimate that he has had at least 7 brain injuries.  He indicated that he had a lesion to left frontal lobe following being hit in the head by a bulldozer bucket in 1988.  He also fell through a ladder, smacked his head, hit his head on a beam, was hit on the head with a 2 by 4, and was accidentally hit by baseball bat.

An August 2009 VA mental health note indicates that the Veteran presented with a history of multiple TBIs. The first was when he was a child, and hit his forehead on a metal well pump. He reported loss of consciousness for approximately 20 minutes. He had 47 stitches in his forehead.  He also reported brain injury from a man assaulting him with a board. This was during a time that he was active in drug
use (cocaine).  He had loss of consciousness for approximately 5-10 minutes.  He received hospital treatment for broken arm. He had a third brain injury from loading a bulldozer and he was hit in the head by the bucket. He reported loss of consciousness for 20-30 minutes and was hospitalized for treatment. This most recent TBI occurred in 1994. He reported that seizures started about 1 month after the incident in 1994.  He was followed by neurologist in Milwaukee and was started
on medication.  He reported no seizure activity since November 2007.

On TBI evaluation in August 2009, he reported the same 3 TBIs as noted above. He endorsed current problems with short-term memory, migraine headaches, balance, and sleep. He reported excessive alcohol use until 1991 and he had not drank alcohol since.  He also reported illicit drug use (cocaine) with 25 months clean with one time relapse in November 2008. He indicated that he has been clean from drug use since that time.  The examiner indicated that there were no further needs or concerns to be addressed by TBI team at this time and indicated that the Veteran was functioning fairly well in light of the multiple brain injuries he has sustained over his lifetime.

An October 2009 VA psychology note reflect that the Veteran discussed several accidents that caused head injuries and requested to be evaluated by the TBI clinic. He said he had neuropsychological testing at the Milwaukee VA which indicated a TBI, however, the treatment provider could not find record of this or of TBI diagnosis in his chart, and he noted that it would likely be a difficult diagnosis to make definitively given his history of substance abuse, bipolar disorder, and education level.

A February 2013 VA treatment report indicates that the Veteran was injured at work when hauling bins of laundry, and the bins tipped and he slammed his head against a wall.  He indicated that he "blacked out" the following morning.  It was noted that he had gone to the emergency department, where a CT scan was negative for head bleed or acute issues.  

On VA psychiatric/cognitive examination in September 2013, the Veteran reported   that he suffered from a head injury in 1976 during basic training.  He indicated that the sergeant in charge had instructed the soldiers not to use the toilets in the field and had rigged them with explosives to ensure that they would follow his orders.  One solider disobeyed the order, tripping the explosive while the Veteran was also present and about 6 feet from a sink.  The sound caused his ear to bleed and the last memory he had was of the feeling of blood flowing down his neck.  He did not know if he hit his head on the sink or on the concrete floor when he fell down.  His next memory was being pulled out of the bathroom by two soldiers.  He did not seek treatment due to concern about any negative repercussions.  He experienced severe headache and had nausea with vomiting.  He developed a lump on his forehead.  He indicated that he enrolled in classes shortly following the incident and experienced significant attention and memory problems.  

The Veteran also discussed other TBI events, including hitting his head on a well pump as a child.  He believed that he lost consciousness for several hours, and that he had to get 49 stitches in his forehead.  He also reported that he was kicked by a mule at age 11 or 12 and lost consciousness for 3-5 minutes.  In the late 1980s or early 1990s, he was hit by a 2 by 4 with a man with whom he was having an argument.  He did not lose consciousness.  

The Veteran underwent assessment of cognitive functioning and diagnostic testing.  

The examiner noted that the Veteran's effort testing results were questionable, but it was likely that he had mild cognitive impairments in the areas of delayed memory, attention, processing speech, and visual-spatial functioning.  However, he and also suffered numerous head injuries, many years of heavy cocaine abuse, partial complex seizures, chronic mental illness, and strong anti-seizure and mood medication use with cognitive side effects.  The examiner indicated that the level of injury he suffered with the claimed head injury was fairly modest and would not be expect to lead to residual cognitive issues.  There was no documentation of any cognitive issues before he left the military or in the years following. While he reported a history of problem with work productivity he had not been written up or lost jobs due to cognitive problems.  Therefore, the examiner found it less likely than not that the current cognitive symptoms were due to the claimed TBI from service.

The examiner indicated that there was no Axis I diagnosis attributable to the claimed head injury.  

On VA TBI examination also in September 2013, the examiner noted that he reviewed the claims file.  The Veteran reported a similar report of in-service TBI as noted on psychiatric/cognitive examination.  He noted that since that injury, he had problems with diminished sense of smell, hearing loss, tinnitus, headaches, and loss of balance.  Unlike the psychiatric/cognitive examination, he did not discuss any other instances of pre- or post-service TBI.

After examination, the examiner diagnosed TBI and indicated that, in his opinion as a board-certified neurologist, the Veteran's TBI is at least as likely as not caused by instances related to the report of TBI in the service treatment records that occurred during service.  In support of this conclusion, he noted that he found the Veteran to be a credible historian and his history quite consistent with reports in his records of the events.  

The Board acknowledges that there are competing opinions of record as to whether the Veteran has current residuals of TBI stemming from the in-service head injury. While the September 2013 VA TBI examiner related the Veteran's present-day complaints to in-service trauma, the September 2013 psychiatric/cognitive VA examiner found such a relationship less likely than not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the September 2013 VA psychiatric/cognitive examiner most probative.  In so finding, the Board points out that this opinion is supported by medical rationale and is consistent with the medical evidence of record. Unlike the psychiatric/cognitive examiner, the neurology VA examiner failed to address relevant the Veteran's service treatment records documenting no related complaints and the lack of post-service evidence regarding the claimed TBI or related symptomatology.  He also provided no rationale for the conclusion reached other than his belief of the Veteran's credibility in discussing the in-service TBI and resulting symptoms.

The September 2013 VA TBI examiner also failed to discuss the Veteran's numerous other TBIs as are clearly documented in his post-service treatment records and in the Veteran's own recounting of his history, which included a number of pre and post-service injuries not documented in treatment records.

In addition, the September 2013 VA TBI examiner's opinions are based largely on an inaccurate and inconsistent history as provided by the Veteran.  In considering this lay evidence, the Board notes that the Veteran is clearly competent to report that he experienced symptoms of headaches, loss of smell, and vestibular complaints in service.  However, the post-service reports are inconsistent with the manifestations noted in service.  Far more probative are the initial treatment records dated as early as 1988 noting more recent onset of symptoms and no notation of symptoms or complaint related to a previous TBI in service. We find the revised recounting to be not credible and a medical opinion based upon an inaccurate history to be equally inaccurate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between any current TBI residuals and the in-service TBI weighs against the claim.  

The Board has also considered the Veteran's written statements as well as his Board hearing testimony to the effect that his headaches and other residuals related to head trauma first manifest in service, and that he has experienced these symptoms continuously since service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). In this case, the Board finds the other evidence of record more probative. The Medical Evaluation Board report fails to reflect any of the claimed symptoms related to a TBI, and there were no complaints with regard to the head trauma for many years thereafter.  When the Veteran initially sought treatment for headaches, seizures, and related complaints, he did not relate a history since service stemming from a TBI.  

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current headache symptoms are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the September 2013 VA psychiatric/cognitive VA examination. Furthermore, we find the lay evidence, to be inconsistent with the normal findings in service and post-service findings. Such lay evidence is not credible.

The above evidence also reflects that there was neither a diagnosis of headaches nor other residual related to head trauma within the one year appeal period or symptoms that were early manifestations of an organic disease of the nervous system. See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). Therefore, entitlement to service connection for an organic disease of the nervous system is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for TBI.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Pneumonia

The Veteran likewise contends that he is entitled to service connection for residuals of pneumonia that was incurred in service.

The Veteran's service treatment records do not include any complaint, finding, or diagnosis of pneumonia, and a history or notation of pneumonia was not noted on Medical Evaluation Board report.

A June 1996 VA treatment report reflects the Veteran's report of viral pneumonia while in service.

In July 2002, the Veteran presented with sore throat, cough productive of yellowish to greenish phlegm for 4 days.  He was assessed with bronchitis.  

A March 2005 treatment note indicates that the Veteran presented with complaint of productive cough for 2 weeks.  He was assessed with bronchitis.  

In March 2006, the Veteran presented with complaint of cough, fever, headaches, upper respiratory infection symptoms, and pleuritic-type chest pain for 5 days.  His cough was productive of a scant amount of sputum.  He was assessed with bronchitis and upper respiratory infection.

An April 2006 chest x-ray revealed suggestion of a mild degree of chronic obstructive pulmonary disease (COPD).

A March 2009 nursing note reflects that, on respiratory examination following surgery for removal of right parotid mass and bilateral tympanostomy, there were wheezes throughout on the right and left lung.  He was given an incentive spirometer.  

In October 2009, the Veteran called with concerns over his worsening sinus congestion and wheezing.  He reported that it was a chronic problem. 

In August 2010, the Veteran reported a wheeze and noted that he used his inhaler approximately 2 times per day. The examiner noted a high suspicion for COPD. 

A March 2012 note indicates that pulmonary function tests were not consistent with COPD.

An April 2012 nursing procedure note indicates that the Veteran had been treated for a lung problem/asthma.  The Veteran endorsed a chronic cough in the morning that he attributed to smoking. He reportedly smoked 2 packs per day for 45 years.  Objectively, there were positive breath sounds bilaterally and an expiratory wheeze in the right upper lung.

An April 2012 nursing procedure note indicates that the Veteran had been using an inhaler for lung problems.  

A December 2012 report notes that the Veteran had been sick for the previous two days with pneumonia.  

In April 2013, the Veteran called with sinus infection-type symptoms, including congestion, drainage, and cough.

During the Veteran's Board hearing, the Veteran reported that he had suffered from consistent breathing issues since he was treated for pneumonia in service.  He indicated that he got fluid in his lungs all the time.  

Here, none of the credible, probative evidence supports a finding of a relationship between the Veteran's service and any post-service respiratory or pulmonary disability, variously diagnosed bronchitis, COPD, upper respiratory infection and pneumonia. Service treatment records do not document treatment for pneumonia or any residuals thereof, and post-service VA treatment records do not suggest any relationship between his respiratory/pulmonary complaints and service.  In sum, the evidence of record does not support the contention that the Veteran has residuals of pneumonia that had their onset in or is otherwise related to service.

The Board has also considered the Veteran's statements to the effect that his respiratory complaints originated in service after suffering from pneumonia. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Clearly, he is competent to report the existence of respiratory complaints and when they started.  However, competence and credibility are different matters. In this case, his statements are outweighed by the other evidence of record.  The Veteran's service treatment records do not document complaint or treatment of pneumonia or any residuals thereof, and there were no related complaints or findings noted on Medical Board Evaluation. These records are not consistent with his report of an in-service abnormality.  In addition, when he otherwise sought treatment for respiratory complaints after service, he did not relate a history since service.  Here, we are not dealing with silence alone. Rather, there is material evidence addressing the issue that is contemporaneous with service. The post service assertions are inconsistent with the contemporaneous history noted at the time of his service. The Veteran's assertion of respiratory symptoms since service is self-interested and contradicted by other evidence, to include his own prior statements. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). The Veteran's report of an in-service onset is inconsistent with the more probative record and is not credible.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has current residuals that are related to his purported pneumonia, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting respiratory/pulmonary complaints unrelated to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for residuals of pneumonia. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 128.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disability on appeal is warranted.

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed the instant claim for increased rating in July 2006.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

On VA examination in July 2007, the Veteran endorsed hearing loss and difficulty hearing in background noise and when someone spoke behind him.  

On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
50
LEFT
20
40
50
65

The average for the right ear was 34 decibels while it was 44 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner concluded that the right ear indicated a mild rising to normal at 1000 Hertz, then sloping to a mild-moderate sensorineural hearing loss with excellent word recognition and ability.  The left ear indicated a mild to normal sloping to a moderately-severe sensorineural hearing loss from 3000-8000 Hertz with excellent word recognition ability.  

Using Table VI, the Veteran's July 2007 examination results revealed level II hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

July 2007 VA treatment records reflect that the Veteran was issued hearing aids for his hearing loss.  

On VA treatment in August 2009, the Veteran was seen for new hearing aids.  He reported a significant improvement in his hearing ability and stated that the hearing aids provided clear sound quality and ample volume without feedback.  He was satisfied with the initial hearing aid settings.

On VA examination in December 2009, audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
50
LEFT
15
45
45
45

The average for the right ear was 35 decibels while it was 37.5 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral mild sensorineural hearing loss, and indicated that the disability caused significant effects on employment, including hearing difficulty and difficulty communicating in social situations.

Using Table VI, the Veteran's December 2009 examination results revealed level I hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

VA treatment records include a January 2011 audiology consultation.  The Veteran reported that his hearing had worsened and that he experienced more frequent ear infections.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
55
LEFT
15
       40
50
50

The average for the right ear was 36.25 decibels while it was 38.75 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The treatment provider noted that there was no significant threshold shifts since the last audio evaluation in June 2009.  In fact, thresholds from 250-500 Hertz in the right ear improved, most likely related to improved inner ear function.  

Using Table VI, the Veteran's January 2011 treatment results revealed level I hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

On October 2012 VA audiology consultation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
70
85
LEFT
20
       35
50
50

Speech recognition scores were not recorded using the Maryland CNC test.  
However, even if the Board were to use Table VIA, for hearing impairment based only on puretone threshold average (which is to be used only as specified in 38 C.F.R. §4.85 and 4.86, and not in the circumstances here), results revealed level IV hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII still results in a 0 percent rating.  

A December 2012 audiology consultation revealed mild to moderate conductive hearing loss sloping to severe to profound mixed hearing loss in the right ear and normal hearing through 1500 Hertz sloping to a moderate to moderate-severe sensorineural hearing loss in the left ear.  Speech discrimination skills were not retested.  The results were noted to be stable when compared to previous results.  

On VA examination in March 2014, audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
60
90
LEFT
20
40
60
60

The average for the right ear was 55 decibels while it was 45 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mixed hearing loss the right ear and sensorineural hearing loss of the left ear. The functional impact to the disability included difficulty hearing in noise, groups, restaurant, church, or riding in the car.  With respect to work, it caused difficulty with hearing coworkers.  

Using Table VI, the Veteran's March 2014 examination results revealed level I hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

In sum, the Veteran's hearing loss has been shown to be, at worse, level II in the right ear and level II in the left ear, which results in a noncompensable rating.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions regarding his bilateral hearing loss.

However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which in this case includes only those findings from the June 2010 VA examination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board finds that a compensable rating for the service connected bilateral hearing loss disability is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The ratings assigned consider the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 20 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's bilateral hearing loss disability associated with bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a compensable rating for this disability is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for TBI with speech and hearing difficulties is denied.

Entitlement to service connection for residuals of pneumonia is denied.

A compensable rating for bilateral hearing loss disability associated with bilateral eustachian tube dysfunction with cholesteatoma right ear, status post tympanomastoidectomy, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


